In an action for separation, judgment in favor of plaintiff modified on the facts by striking from the second and third ordering paragraphs the figures “ $60 ” and inserting *814in said paragraphs in place thereof the figures “ $40 ”; and by striking from the third ordering paragraph the figures “ $805.65 ” and inserting in place thereof the figures “ 537.13 ”. As thus modified, the judgment is unanimously affirmed, without costs. The second conclusion of law is amended by striking out the figures “ $60 ” and inserting in place thereof the figures “ $40 ”. The third conclusion of law is amended by striking out the figures “ $60 ” and “ $805.65 ” and inserting in place thereof,' respectively, the figures “ $40 ” and “ $537.13 ”. In our opinion the allowance of $60 weekly for the support and maintenance of plaintiff was excessive. Present — Carswell, Acting P. J., Johnston, Adel, Sneed and Wenzel, JJ. Settle order on notice.